United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3055
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Anselmo Salazar

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                              Submitted: June 5, 2017
                                Filed: June 8, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, RILEY, Circuit Judges.
                       ____________

PER CURIAM.

      A jury found Anselmo Salazar guilty of conspiracy to distribute 500 grams or
more of methamphetamine, in violation of 21 U.S.C. §§ 841 and 846, and conspiracy
to commit money laundering, in violation of 18 U.S.C. § 1956; and the district court1
entered judgment sentencing him to a total of 300 months in prison and five years of
supervised release. On appeal, Salazar’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sufficiency of the evidence, the
admission of certain evidence, and the Guidelines calculations underlying the
sentence. In a pro se brief, Salazar mainly challenges the sufficiency of the evidence
based on the lack of credibility of the cooperating witnesses.

      The evidence at trial showed that between 2009 and October 2011, Salazar and
a coconspirator regularly supplied 50-pound quantities of marijuana and half-pound
or pound quantities of methamphetamine, as well as small amounts of cocaine, to
persons in St. Joseph, Missouri, including another coconspirator; and Salazar and his
co-supplier received payments which they used to purchase more drugs for future
transactions. The testimony of the coconspirators, whose credibility was for the jury,
was corroborated by the testimony of law enforcement officials and was sufficient to
show that one or more persons reached an agreement to distribute methamphetamine
and launder money. See United States v. Pendleton, 832 F.3d 934, 947-48 (8th Cir.
2016) (conspiracy to commit money laundering); United States v. Aguilar-Portillo,
334 F.3d 744, 747-48 (8th Cir. 2003) (conspiracy to distribute methamphetamine).
In addition, we find no abuse of discretion with regard to any of the district court’s
evidentiary rulings. See United States v. Clark, 668 F.3d 568, 574-75 (8th Cir. 2012)
(admission of Rule 404(b) evidence); United States v. Watson, 650 F.3d 1084, 1088
(8th Cir. 2011) (review of Confrontation Clause objections).

       As for the Salazar’s sentence, the district court’s drug-quantity determination
was supported by the trial evidence and was not clearly erroneous, see United States
v. Yellow Horse, 774 F.3d 493, 496 (8th Cir. 2014), and there is no indication in the


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-
record that the sentence imposed by the district court was unreasonable, see United
States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016); United States v. Zeigler, 463
F.3d 814 (8th Cir. 2006).

       To the extent that Salazar or his counsel raised an ineffective-assistance claim
in this direct appeal, such matters are best left for proceedings under 28 U.S.C.
§ 2255. See United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005).
Finally, after conducting an independent review under Penson v. Ohio, 488 U.S. 75
(1988), including consideration of the issues summarily mentioned in Salazar’s pro
se brief, we have found no nonfrivolous issue for review. The judgment is affirmed,
and counsel’s motion to withdraw is granted.
                        ______________________________




                                         -3-